Hezekiah Vsher & Compa Execrs to the last Will & Testamt of Hezekiah Vsher deced plaints conta Samuel Bishop of Ipswich Defendt in an action of debt of twenty five pound five Shillings and five pence in money due by Booke wth damages. . . . The Iury . . . found for the plaints twenty five pounds five Shillings five pence and costs of Court Allowed twenty two Shillings.
Execution issued. 5. may. 1679.
This Action was tryed at the last County Court but Judgemt not untill now entred according to law, The Defendt being out of the Colony.